DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 160 (paragraph 0029 of specification, describing Fig. 6).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite in reciting “the collar’s band and leaf” because these recitations lack antecedent basis. A collar having a band and leaf has not been set forth, and collars are known to have a variety of different structures.
	In claim 1, line 3, “the ends” of the elongate body lacks proper antecedent basis.
	In claim 1, lines 3-4, “the ends” of the collar leaf lacks proper antecedent basis.
	In claim 6, “the length” of the elongate body lacks proper antecedent basis.
	In claim 9, “the collar’s outer leaf” lacks proper antecedent basis and renders the claim indefinite. A collar having an outer leaf was not previously set forth.  It is unclear whether the “outer leaf” is the same leaf set forth in claim 1 (which was not recited as being “outer”).
	In claims 2-9, line 1, “A clothing item” should read as “The clothing item” in order to clarify that the claim is referring to, and further limiting, the clothing item set forth in claim 1.
	In claim 10, line 1, “An item of clothing” renders the claim indefinite because it is unclear if this is referring to the “clothing item” of claim 1.  If claim 10 is further limiting the clothing item of claim 1, it should recite “The clothing item” in line 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleisch (US 231,029).
Fleisch discloses a clothing item (the neck scarf shown in Fig. 1) wearable with a shirt having a collar (the neck scarf is capable of being worn with a shirt having a collar), comprising:
an elongate body (the body shown in Fig. 1, comprising sections A, A and a; pg. 1, lines 33-34) for location between the collar's band and leaf, and being sized such that, in use, the ends of the elongate body (see ends A, A) are exposed from the ends 
wherein the elongate body is configured so that, in use, the decorative portions project away from the band of the collar (see Fig. 3).
Regarding claim 2, Fleisch discloses the ends of the elongate body comprise stiffened sections for supporting the decorative portions (the ends A,A comprise stiffened sections “s”; see Fig. 1 and pg. 1, lines 28-32).
Regarding claim 3, the stiffened sections (s) comprise supporting inserts or a reinforcing material for increasing the stiffness of the ends (A,A) of the elongate body (the stiffened section is formed by placing an interior stiffener as disclosed on pg. 1, lines 28-32, which would form a support insert or a reinforcing material as claimed).
Regarding claim 7, at least one of the ends (A,A) of the elongate body comprises a decorative element (B; see Fig. 3 and pg. 1, lines 38-41 and 59-62; note line 62 discloses that the surface comprises an ornament, which is considered to be a decorative element as claimed).  The decorative element (B) is detachable as in claim 8 (pg. 1, lines 38-49).
Regarding claim 10, the elongate body comprises tabs (the upper corners of ends A,A form tabs as broadly recited in claim 10; see annotated figure below) for attachment to the shirt's top button and button hole (the tabs could be used to attach to .

    PNG
    media_image1.png
    238
    390
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    159
    403
    media_image2.png
    Greyscale




Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tissen et al (UK 2503485).
Tissen et al disclose a clothing item (article 10; Fig. 1) wearable with a shirt having a collar (the article is capable of being worn with a shirt having a collar), comprising:
an elongate body (band 11; Fig. 1) for location between the collar's band and leaf (the body is capable of being used in such a manner), and being sized such that, in use, 
It is noted that the recitation of the elongate body being “for location between the collar's band and leaf” amounts to the intended use of the device.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987). The elongate body of Tissen could be positioned between a collar band and leaf if desired. As to the recitation of the elongate body being sized such that, in use, the ends of the elongate body are exposed from the ends of the collar leaf to define two separated decorative portions, the band of Tissen is so sized and meets the claim limitation since the ends would extend beyond the collar for a collar of a certain size and shape.  The position of the ends of the band relative to the ends of the collar leaf would depend upon the length of the band relative to the size and shape of the collar. It is noted that Tissen discloses that the band is adjustable in length (pg. 2, lines 5-8). The band of Tissen is capable of being used on a short collar, which could result in the ends being exposed from the collar leaf as claimed.

Regarding claim 4, Tissen discloses that the fastening means used to fasten the article 10 to the collar may comprise adhesive tape (pg. 8, lines 6-8).  Adhesive tape forms a region of increased friction for retaining the elongate body in place as in claim 4.
Regarding claim 5, Tissen discloses that the fastening means used to fasten the article 10 to the collar may comprise a bobby pin, paper clip, or a spring clasp (pg. 8, lines 5-8). These devices are resiliently compressible due to a degree of elastic deformation, and therefore the elongate body of Tissen comprises a resiliently compressible region for compression between the collar's band and leaf (capable of being so used and positioned) for securing the elongate body to the collar, as in clam 5.
Regarding claim 6, Tissen discloses that the article comprises an adjustment means for adjusting the length of the elongate body (pg. 2, lines 5-10; pg. 5, lines 9-17). Tissen discloses that the adjusting means can comprise tape, clips, staples, etc. (col. 5, lines 14-17). Such an adjusting means performs the same function using equivalent structure to that disclosed by applicant for this recitation of means-plus-function under 35 USC 112(f).
Regarding claim 7, at least one of the ends (23) of the elongate body comprises a decorative element (14); see Fig. 1 and pg. 4, lines 9-16.  Regarding claim 8, Tissen discloses that the decorative element may be a decorative sticker (pg. 4, lines 15-16). A 
Regarding claim 9, Tissen discloses that a bobby pin or paper clip may be used to secure the band to the collar (pg. 7, lines 15-19; pg. 8, lines 5-6). A bobby pin or paper clip is a clip as in claim 9, for attached the elongate body to the collar’s outer leaf.
Regarding claim 10, the elongate body comprises tabs (32-1) for attachment to the shirt's top button and button hole (the tabs 32-1, which are provided on each end of the band 11, could be used to attach to a button and button hole of a shirt if desired; see Figs 3-4; pg. 6, line 20 through pg. 7, line 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose collar bands having structures similar to the claimed “clothing item”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/AMY VANATTA/Primary Examiner, Art Unit 3732